IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-77,178-01 and WR-77,178-02


EX PARTE NATHANIEL JAMON WHITAKER, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 20663 AND 20665 IN THE 411TH DISTRICT COURT

FROM POLK COUNTY



 Per curiam.  Johnson, J., dissents from the denial of relief.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted by a jury in
a single trial for robbery and aggravated robbery and was sentenced by the trial court to ten and
twenty-five years' imprisonment, respectively. The convictions were affirmed on direct appeal in
unpublished opinions. Whitaker v. State, Nos. 09-09-00508-CR and 09-09-00509-CR (Tex. App. -
Beaumont del. Oct. 6, 2010).

	In his writ applications, Applicant presented several allegations challenging the validity of
each conviction. This Court determined the claims lacked merit except for those remanded to the
trial court for an evidentiary hearing. A hearing was held, and the trial judge entered findings of fact
and conclusions of law.
	This Court has reviewed the entire writ record, including the hearing transcript, and the trial
court's findings and conclusions. The findings and conclusions are supported by the record and are
adopted by this Court with the exception of Finding of Fact Number 18 and Conclusion of Law
Number 5 with respect to Applicant's claim concerning the potentially biased juror.  Based upon the
trial court's remaining findings and this Court's own review of the record, relief is denied.

Filed: September 12, 2012
Do not publish